DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-7, 10, 12-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2017/210455 A1) in view of Tarshish-Shapir (U.S. PG-PUB NO. 2014/0136137).
-Regarding claim 1, Zhang discloses a method comprising, using a processor (FIG. 1): receiving a run-time image of a run-time die captured by an image sensor (runtime image 400, page 33, lines 15-20) of a metrology tool (metrology, page 36, lines 27-30); and 5with a deep learning module (neural network 104, FIG. 1; and corresponding text) and modifying the run-time image to reduce the characteristic noise, thereby generating a de-noised run-time image (the runtime image may be optically corrected for noise and other adverse imaging effects caused by the image subsystem, page 35, lines 1-5).
Zhang is silent to teaching that trained to identify a characteristic noise in the image and modify the image to reduce the characteristic noise: identifying the characteristic noise in the image. However, the claimed limitation is well known in the art as evidenced by Tarshish-Shapir.
In the same field of endeavor, Tarshish-Shapir teaches trained to identify a characteristic noise in the image and modify the image to reduce the characteristic noise (Each 2D noise map image may be converted into a compact vector signature using dimensionality reduction techniques): identifying the characteristic noise in the image (noise estimation, paragraph 75).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Tarshish-Shapir in order to identify specified metrology target abnormalities using selected metrics and classify the identified target abnormalities geometrically to link them to corresponding sources of error.
-Regarding claim 5, the combination further discloses using the processor, detecting a defect in the de-noised run-time image (Tarshish-Shapir, indicating defective target, paragraph 46).
-Regarding claim 6, the combination further discloses using the processor, classifying the defect as a 5defect-of-interest or a nuisance (Tarshish-Shapir, indicating defective target, paragraph 46).
-Regarding claim 7, the combination further discloses the deep learning module is: a fully-connected autoencoder; or a convolutional neural network (Zhang, neural network 104, FIG. 1; and corresponding text).
-Regarding claim 10, Zhang discloses a system (FIG. 1) comprising: a metrology tool  (metrology, page 36, lines 27-30) including: a run-time die disposed on a specimen (runtime image 400, page 33, lines 15-20); 20a run-time image sensor configured to capture a run-time image of the run-time die (detector 28, 34, FIG. 1); and a processor in electronic communication with the run-time image sensor configured to: receive the run-time image from the run-time image sensor (runtime image 400, page 33, lines 15-20); and with a deep learning module trained and modify the run-time image to reduce the characteristic noise and thereby generate (the runtime image may be optically corrected for noise and other adverse imaging effects caused by the image subsystem, page 35, lines 1-5).
Zhang is silent to teaching that trained to identify a characteristic noise in the image and modify the image to reduce the characteristic noise: identifying the characteristic noise in the image. However, the claimed limitation is well known in the art as evidenced by Tarshish-Shapir.
In the same field of endeavor, Tarshish-Shapir teaches trained to identify a characteristic noise in the image and modify the image to reduce the characteristic noise (Each 2D noise map image may be converted into a compact vector signature using dimensionality reduction techniques): identifying the characteristic noise in the image (noise estimation, paragraph 75).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Tarshish-Shapir in order to identify specified metrology target abnormalities using selected metrics and classify the identified target abnormalities geometrically to link them to corresponding sources of error.
-Regarding claim 12, the combination further discloses the processor is further configured to detect a defect in the de-noised run-time image (Tarshish-Shapir, indicating defective target, paragraph 46).
-Regarding claim 13, the combination further discloses the processor is further configured to classify the defect as 10a defect-of-interest or a nuisance (Tarshish-Shapir, indicating defective target, paragraph 46).
-Regarding claim 14, the combination further discloses the run-time image sensor is: a charge-coupled device, or a time-delay and integration sensor (Zhang, detector 28, 34, FIG. 1).
-Regarding claim 15, the combination further discloses the run-time die composes an advanced wafer level 15package (Tarshish-Shapir, dies on the wafer, paragraph 30).
(Zhang, detector 28, 34, FIG. 1; and corresponding text).
-Regarding claim 17, Zhang discloses a non-transitory computer-readable storage medium  (FIG. 1), comprising one or more programs for executing the following steps on one or more computing devices:  20receive a run-time image of a run-time die captured by an image (runtime image 400, page 33, lines 15-20) sensor of a metrology tool  (metrology, page 36, lines 27-30); and with a deep learning module (neural network 104, FIG. 1; and corresponding text) and  25modify the run-time image to reduce the characteristic noise and thereby generate a de- noised run-time image (the runtime image may be optically corrected for noise and other adverse imaging effects caused by the image subsystem, page 35, lines 1-5). 
Zhang is silent to teaching that trained to identify a characteristic noise in the image and modify the image to reduce the characteristic noise: identifying the characteristic noise in the image. However, the claimed limitation is well known in the art as evidenced by Tarshish-Shapir.
In the same field of endeavor, Tarshish-Shapir teaches trained to identify a characteristic noise in the image and modify the image to reduce the characteristic noise (Each 2D noise map image may be converted into a compact vector signature using dimensionality reduction techniques): identifying the characteristic noise in the image (noise estimation, paragraph 75).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Tarshish-Shapir in order to identify specified metrology target abnormalities using selected metrics and classify the identified target abnormalities geometrically to link them to corresponding sources of error.
(Tarshish-Shapir, indicating defective target, paragraph 46).
Allowable Subject Matter
Claims 2-4, 8, 9, 11, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PING Y HSIEH/Primary Examiner, Art Unit 2664